HARRELL, J.,
dissenting, joined by BATTAGLIA, J.
I dissent respectfully. I would affirm the Court of Special Appeals’s holding that the doctrine of laches may apply to bar petitions for postconviction relief filed after an unreasonable delay that results in prejudice to the State’s ability to mount a new prosecution. See Liddy v. Lamone, 398 Md. 233, 244, 919 A.2d 1276 (2007) (quoting Frederick Road Ltd. v. Brown & Sturm, 360 Md. 76, 117, 756 A.2d 963 (2000)). I would remand the present case to the postconviction court for an evidentiary hearing to determine whether the two-prong test for laches is satisfied here.
The Majority Opinion places heavy emphasis on its view of the legislative intent behind the 1995 amendment to the Maryland Uniform Post-Conviction Procedure Act, now codi*664fled at Maryland Code, Criminal Procedure Article (“CP”), § 7-101 et seq. In a memorandum addressed to the House Judiciary Committee, Robert L. Dean, the then Senior Assistant State’s Attorney for Montgomery County, urged legislators to consider the Court of Special Appeals’s holding in Creighton v. State, 87 Md.App. 736, 591 A.2d 561 (1991), that laches was unavailable as a bar to postconviction proceedings in Maryland under the UPPA as codified in 1995. See Memorandum of Robert L. Dean on behalf of the Maryland State’s Attorney’s Association to Members of the House Judiciary Committee concerning House Bill 407 (March 7, 1995).1 Although the Majority may be correct in its assertion that Creighton “was the impetus for the amendment” in 1995, see Majority op. at 660, 72 A.3d at 584, we must remember also the principle that “ [statutes in derogation of the common law are strictly construed, and it is not to be presumed that the legislature by creating statutory assaults intended to make any alteration in the common law other than what has been specified and plainly pronounced.” Robinson v. State, 353 Md. 683, 707, 728 A.2d 698, 709 (1999) (quoting Gleaton v. State, 235 Md. 271, 277, 201 A.2d 353, 356 (1964)). Because this Court held, in Fairbanks v. State, 331 Md. 482, 492 n. 3, 629 A.2d 63 (1993), that laches may be a bar to challenging collaterally a defendant’s conviction, I believe the 1995 amendments to the UPPA do not preclude the State from raising the doctrine of laches as a bar to a petition for post-conviction relief. See Robbins v. People, 107 P.3d 384 (Colo.2005) (concluding that Colorado’s statutory provision allowing post-conviction petitions “at any time” did not abrogate the common law doctrine of laches). In Robbins, id. at 389, the Colorado Supreme Court stated:
It is clear that before the enactment of section 16-5-402, Colorado courts had the power to apply laches as a bar to postconviction relief. In interpreting statutes, the court *665presumes the legislation was passed with deliberate and full knowledge of all existing law dealing with the same subject. In re Questions Submitted by U.S. Dist. Court, 179 Colo. 270, 275, 499 P.2d 1169, 1171 (1972). We therefore presume the general assembly was aware that laches worked as a time bar against criminal postconviction challenges to any conviction. Thus, we must consider whether the legislature abrogated that doctrine by imposing no time limit on challenges to first degree murder convictions.
Although the Maryland statute in effect at the time of Lopez’s convictions in the present case allowed petitions to be filed “at any time,” there had been no case decided by this Court that held laches inapplicable to petitions for post-conviction relief at that time. Creighton was decided much later and, because the 1995 amendments to UPPA were intended expressly to apply only “prospectively ... to post-conviction proceedings for sentences imposed on or after [October 1, 1995] ... [and] not [to] be applied or interpreted to have any effect on or application to post-conviction petitions for sentences imposed before” that date, Chapter 258, §§ 2-3, Laws of Maryland 1995, we should not attribute the impetus for the amendments as pre-existing Creighton. The Majority Opinion errs when it emphasizes that “the Legislature apparently acquiesced in the understanding that there was no time limit on the filing of post-conviction petitions by inmates sentenced before” October 1, 1995. Majority op. at 661, 72 A.3d at 584. The references to Creighton in the Bill Analysis and in Robert Dean’s Memorandum persuade me that the Legislature, in enacting the 1995 amendments to the UPPA, was directing the time limitation for filing petitions for post-conviction relief only towards what seemed an inequitable holding by the Court of Special Appeals in Creighton. It is my view that, before Creighton, it is just as reasonable to assume laches was available as it was to assume that the “at any time” provision in the then-enacted version of the UPPA precluded the doctrine’s applicability. Other states have held that laches applies to post-conviction petitions, sharing similar reasoning. See, e.g., Raso v. Wall, 884 A.2d 391, 394 (R.I. *6662005) (holding that laches “may, in appropriate circumstances, be properly invoked by the state as an affirmative defense to an applicant’s application for postconviction relief’ where applicable statute permitted petitions filed “at any time”); see also People v. Valdez, 178 P.3d 1269 (Colo.Ct.App.2007) (finding laches to be a bar to postconviction petitions not prosecuted within a reasonable time of being filed).
Though I disagree with the Majority Opinion on whether laches applies at present, I would remand the case to the Circuit Court to hold an evidentiary hearing to determine whether the 2-prong test of laches is met in this case. The State must prove that “there [was] an unnecessary delay in the assertion of [Lopez’s] rights and that the delay results in prejudice” to the State. See Liddy, 398 Md. at 244, 919 A.2d 1276. Here, because the postconviction court declined to hear testimony from Lopez regarding the reasons for his delay in filing, the record before us is insufficient to determine that the delay was “unreasonable.” Additionally, although presumptively the victims in the rape and burglary cases may be unavailable to testify because of infirmity (or failed to survive beyond their golden years), the State must present evidence that such is the case to meet its burden.
Judge BATTAGLIA authorizes me to state that she shares the views expressed in this dissent and joins it.

. The Senate Judicial Proceedings Committee advised the Legislature that laches was available as a bar to post-conviction relief in other states, but that the Court of Special Appeals’s decision in Creighton held laches did not apply to post-conviction relief in Maryland. Bill Analysis for House Bill 409 (1995).